Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification submitted 2/26/2020 has been accepted by the examiner.

Drawings
The drawings submitted on 2/26/2020 have been accepted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/26/2020 and 1/8/2021 has been considered by the examiner.

Election/Restriction

A provisional election was made by Leon Radomsky on or around 7/13/2021 without traverse to prosecute the invention of a three-dimensional memory device, corresponding to claim 1-13. Affirmation of this election must be made by applicant in replying to this Office action.  The method of manufacture, corresponding to claim 14-20, is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Restriction to one of the following inventions is required under 35 U.S.C. 121:

s 14-20, drawn to a method of forming stacked interconnection layers, classified in H01L23/53257.
II. Claims 1-13, drawn to a 3D memory device, classified in H01L27/11578.

The inventions are independent or distinct, each from the other because:

Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the same product could have been made with a different process, specifically the stack of insulating and molybdenum layers could have been pre-formed on the substrate.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
While this application is in condition for allowance with respect to some claimed subject matter, the subject matter corresponding to claims 14-20 was not elected by applicant. Furthermore, applicants’ response to the examiner’s requirement for election of claimed subject matter was deemed to be without traverse.
Accordingly, claims 14-20 have been cancelled.


Allowable Subject Matter

Claims 1-13 are allowed.



Regarding Claim 13, although the prior art references show substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations. For example, Lee (US # 20200127126) teaches a three-dimensional memory device (e.g. see Fig. 5D and corresponding text) comprising: an alternating stack of insulating layers (12) and word lines (50M) consisting essentially of conductive layers ([0053]) located over a substrate (10); and memory stack structures (40) extending through each layer in the alternating stack, wherein: each of the memory stack structures comprises a memory film (48, 26, 28, 30) and a vertical semiconductor channel (32) contacting an inner sidewall of the memory film; and each memory film comprises a vertical stack of oxide spacers (48) in contact with a respective one of the conductive layers (shown), a continuous silicon oxide blocking dielectric layer (26; [0065]) contacting an inner sidewall of each of the tubular dielectric metal oxide spacers, a vertical stack of charge storage material portions (28; [0070]), and a tunneling dielectric layer (30; [0064]) contacting each of the charge storage material portions and the vertical semiconductor channel.

Although Lee discloses much of the claimed invention, it does not explicitly teach the device comprising word lines consisting essentially of molybdenum layers; and each memory film comprises a vertical stack of discrete tubular dielectric metal oxide spacers.
	
	
All other pending claims are dependent on the claims above and are allowable at least based on that dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475.  The examiner can normally be reached on normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/CHRISTOPHER A JOHNSON/Examiner, Art Unit 2899